DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1-17, is/are filed on 5/17/22 are currently pending. Claim(s) 10-15 is/are withdrawn, 1-9, 16-17 is/are rejected.
Election-Restrictions
Applicant’s election without traverse of claims 1-9, 16-17 in the reply filed on 5/17/22 is acknowledged. Claim(s) 10-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed. Applicants agree that the reference teaches all of the components as claimed but argue that an ordinary skill would not find guidance in making the claimed components. However, these types of arguments are not found persuasive. Most components are used as equivalence and it would have been reasonable within an ordinary skill to use the known literature to combine as needed. Rather, “if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007). Further, the details of the EP’718 in the rejection below present such teachings. This restriction is made final. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 8, 15 and dependent claim(s) thereof is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 8 recites the limitation “the core tube.” There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 7 recites the limitation “the permeate carrier.” There is insufficient antecedent basis for this limitation in the claim.
The term "generally constant pressure" in claim(s) 15 is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear from the specification what pressure difference is covered by “generally constant.” 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-2 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kurth (US 20070039885 A1).
Regarding claims 1-2, Kurth teaches a spiral wound membrane module comprising, a membrane envelope comprising  a membrane (spiral wound membrane) and a permeate spacer [0021, 0065]; a feed spacer adjacent the membrane envelope; a center tube (implied in a spiral wound membrane, see Goebel or Yaeger for evidence), wherein the membrane envelope and feed spacer are wrapped around the center tube (implied); and, an anti-telescoping device (implied) attached to the center tube beside the membrane envelope and feed spacer, wherein the membrane comprises a polyphenylene sulfide backing [0029, 0063],  [0020-0067]. 
Claim(s) 1-2, 5-6, 8-9 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Takuji (EP 1044718 A2).
Regarding claim 1, Takuji discloses a spiral wound membrane module in which the components, such as the raw liquid passage forming member, the permeated liquid passage forming member, the end surface holding member, and the water pipe are made from heat and alkali resistant plastic (claim 1), said plastic includes: PPS, PP, PSf, or epoxy resin (claim 8). The nonwoven fabric member of the separation membrane can be made from PPS (p. 2-4).
Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Chikura (US 20130220915 A1).
Chikura discloses a spiral wound membrane module (claim 9) which implies a central tube, permeate and feed spacers, a membrane, anti-telescopic device and a center tube. The module comprises a membrane made from PPS, and a flow path material made from PPS or ECTFE [0050]. The module is used for treatment of hot alkaline fluids [0003].

Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5-9, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goebel (US 20120228219 A1) in view of Kurth (US 20070039885 A1).


    PNG
    media_image1.png
    491
    620
    media_image1.png
    Greyscale

Regarding claims 1-2, Goebel teaches a spiral wound membrane module comprising, a membrane envelope comprising a membrane envelope (12) and a permeate spacer (16) [0019]; a feed spacer (14) adjacent the membrane envelope; a center tube (18), wherein the membrane envelope and feed spacer are wrapped around the center tube (fig. 1); and, an anti-telescoping device (20) attached to the center tube beside the membrane envelope and feed spacer, the reference recognizes there may be a backing that backing could be of a polyphenylene sulfide material [0025], [0019-0031]. Therefore, it would have been obvious to one of ordinary skill to have to used it as backing material. Alternatively, Kurth teaches a membrane comprises a polyphenylene sulfide backing [0029, 0063] as it is widely available and provides strength/rigidity. It would have been obvious to one of ordinary skill to have incorporate the teachings of Kurth for the aforesaid advantages (Also see CN 106573205 A). 
Regarding claim 3, Goebel teaches wherein the membrane further comprises an intermediate polyethersulfone layer [0024-0025].
Regarding claim 4, Goebel teaches wherein the membrane further comprises a polyamide separation layer [0022].  

Claim(s) 5-9, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goebel (US 20120228219 A1) in view of Kurth (US 20070039885 A1) and Yaeger (US 20100078378 A1).
Regarding claim 5, combined Goebel does not teach wherein the feed spacer comprises ethylene chlorotrifluoroethylene or polyphenylene sulfide. However, the use of the material is very common. Yaegar teaches the feed material (8) can be of ethylene chlorotrifluoroethylene and polypropylene and known equivalence [0034]. It would have been obvious to one of ordinary skill to have to have substituted the teachings of Yaegar with Goebel for achieving a predictable result of support, rigidity, and withstanding high temperatures. 
Regarding claim 6, combined Goebel does not teach the feed spacer comprises ethylene chlorotrifluoroethylene or polyphenylene sulfide. However, the use of the material is very common. Yaegar teaches the feed material (8) can be of ethylene chlorotrifluoroethylene and polypropylene and known equivalence [0034]. It would have been obvious to one of ordinary skill to have to have substituted the teachings of Yaegar with Goebel for achieving a predictable result of support, rigidity, and withstanding high temperatures.   
Regarding claim 7, Goebel teaches wherein the permeate carrier comprises a nylon fabric coated with epoxy [0028].  
Regarding claim 8, Goebel teaches wherein the core tube is made of polysulfone [0028].  
Regarding claim 9, Goebel teaches wherein the anti-telescoping device is made of polysulfone [0028].  
Regarding claim 16, combined Goebel does not teach feed spacer comprises ethylene chlorotrifluoroethylene.  However, the use of the material is very common. Yaegar teaches the feed material (8) can be of ethylene chlorotrifluoroethylene and polypropylene and known equivalence [0034]. It would have been obvious to one of ordinary skill to have to have substituted the teachings of Yaegar with Goebel for achieving a predictable result of support, rigidity, and withstanding high temperatures.
Regarding claim 17, combined Goebel does not teach wherein the feed spacer comprises ethylene chlorotrifluoroethylene. However, the use of the material is very common. Yaegar teaches the feed material (8) can be of ethylene chlorotrifluoroethylene and polypropylene and known equivalence [0034]. It would have been obvious to one of ordinary skill to have to have substituted the teachings of Yaegar with Goebel for achieving a predictable result of support, rigidity, and withstanding high temperatures.
Claim(s) 3-4, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takuji (EP 1044718 A2) in view of Goebel (US 20120228219 A1).
Regarding claims 3-4, Goebel teaches wherein the membrane further comprises an PSf-PA-composite membranes layer and such are used for hot alkaline fluids [0001]. It would have been obvious to one of ordinary skill to have used the teachings of Goebel for withstanding high temperature conditions. 
Regarding claim 7, Goebel teaches wherein the permeate carrier comprises a nylon fabric coated with epoxy [0028].  
  
Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takuji (EP 1044718 A2) in view of Goebel (US 20120228219 A1) in view of Kurth (US 20070039885 A1).
Regarding claims 16-17, combined Takuji does not teach wherein the feed spacer comprises ethylene chlorotrifluoroethylene. However, the use of the material is very common. Yaegar teaches the feed material (8) can be of ethylene chlorotrifluoroethylene and polypropylene and known equivalence [0034]. It would have been obvious to one of ordinary skill to have to have substituted the teachings of Yaegar with combined Takuji for achieving a predictable result of support, rigidity, and withstanding high temperatures.
***
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/Primary Examiner, Art Unit 1777